Filed 8/18/20 P. v. Berry CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D077141

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCN396097)

EDDIE LEE BERRY,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Robert J. Kearney, Judge. Affirmed.
         Lynelle K. Hee, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         Eddie Lee Berry pleaded guilty to one count of failing to register as a
sex offender (Pen. Code, § 290.018, subd. (b)). The remaining allegations
were dismissed. Berry was placed on formal probation on various terms and
conditions.
         Several months later, Berry’s probation was summarily revoked.
Following an evidentiary hearing, the court formally revoked probation and
sentenced Berry to a two-year term of imprisonment. The court imposed, but
suspended various fines, fees and assessments. Berry filed a timely notice of
appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating she has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Berry the opportunity to
file his own brief on appeal, but he has not responded.
                           STATEMENT OF FACTS
      The testimony at the evidentiary hearing demonstrated that Berry had
three urine tests which revealed the presence of methamphetamine.
      Berry testified he did not intentionally ingest methamphetamine. He
learned from his supplier that his marijuana had been laced with
methamphetamine without his knowledge.
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
this court to review the record for error. To assist the court in its review of
the record, and in compliance with Anders v. California (1967) 386 U.S. 738
(Anders), counsel has identified the following issues she considered in
evaluating the potential merits of this appeal:
      1. Whether there was sufficient evidence to support the trial court’s
finding that Berry violated the terms of probation; and
      2. Whether the court abused its discretion by sentencing Berry to a
two-year term.
      We have reviewed the entire record as mandated by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Berry on this appeal.


                                        2
                             DISPOSITION
     The judgment is affirmed.




                                           HUFFMAN, J.

WE CONCUR:




BENKE, Acting P. J.




GUERRERO, J.




                                  3